Filed 03/26/19                              Case 17-02205                                            Doc 43
9`16                                                        Itas
                                                                           FILED

        1                               NOT FOR PUBLICATION
                                                                          MAR26 2019
                                                                   UNITED STATES BANKRUPTCY COURT
        2                                                           EASTERN DISTRICT OF CAUFORNIA_


        3                        UNITED STATES BANKRUPTCY COURT

        4                        EASTERN DISTRICT OF CALIFORNIA

        5

        6   In re:                                   Case No. 17-25335-B-7

        7   RAJPAL SINGH CHATHA and                  Adversary No. 17-2205
            TARANJIT KAUR CHATHA,
        8
        9                            Debtor(s)
       10
            WESTATES HOLDINGS, LLC, a
       11   Delaware limited liability
            company,
       12

       13            Plaintiff (s)

       14   V.

       15   RAJPAL SINGH CHATHA and
            TARANJIT KAUR CHATHA,
       16
       17            Defendant(s)
       18
                                 MEMORANDUM DECISION AFTER TRIAL
       19
       20
            Introduction
       21
                 A trial in this adversary proceeding was held on February 4,
       22
            2019. Appearances on behalf of plaintiff Westates Holdings, LLC,
       23
            and defendants Rajpal Singh Chatha and Taranjit Kaur Chatha were
       24
            noted on the record.' The court takes judicial notice of the
       25
       26

       27        'Because both defendants and their son, Simranjit Chatha,
            who also plays a role in this litigation share the same surname,
       28   when necessary, the court will refer to these individuals by
            their first name for ease of reference. No disrespect is
            intended.
Filed 03/26/19                         Case 17-02205                            Doc 43



       1 docket in this adversary proceeding and in the defendants'

       2 chapter 7 case, No. 17-25335. See Fed. R. Evid. 201. Findings
       3 of fact and conclusions of law are set forth below. See Fed. R.

       4 Civ. P. 52(a); Fed. R. Bankr. P. 7052.

       5

       6   Jurisdiction

       7         The court has jurisdiction over this adversary proceeding

       8 pursuant to 28 U.S.C. § 1334. This is a core proceeding under 28

       9 U.S.C. §§ 157(b) (2) (A), (J) and (0). Venue is proper pursuant to

      10 28 U.S.C. § 1409.

      11

      12   Findings of Fact

      13         Defendants are debtors in the parent chapter 7 case.
      14 Defendants filed a voluntary chapter 7 petition on August 11,

      15 2017 (the "Petition Date")
      16         Plaintiff objects to defendants' discharge under 11 U.S.C. §
      17 727(a). The complaint that commenced this adversary proceeding

      18 was timely-filed on November 13, 2017. It alleges claims for

      19 relief under § 727(a) (2) (A) in the first claim for relief, §

      20 727(a) (2) (B) in the second claim for relief, § 727(a) (3) in the

      21 third claim for relief, § 727(a) (4) (A) in the fourth claim for
      22 relief, and § 727(a) (5) in the fifth claim for relief.

      23         Plaintiff introduced substantial evidence regarding
      24 defendants' finances and financial transactions, defendants'

      25 properties, and entities that the defendants formed, owned, and
      26 operated over a span of nearly a decade. The court focuses on
      27 three matters for purposes of this decision: (1) the omission of
      28 a checking account from the initial and amended Statements of

                                           - 2 -
Filed 03/26/19                        Case 17-02205                             Doc 43



       1   Financial Affairs ("SOFAs") ; (ii) the omission of the full extent

       2   of the defendants' interest in an entity by the name of

       3   Brightside Hospitality, LLC ("Brightside") from the initial and

       4   amended Schedules and SOFAS; 2 and (iii) the defendants failure to

       5   satisfactorily explain their finances and financial dealings

       6   generally and, in particular, their failure to explain the

       7   consideration, if any, received in exchange for the transfer of

       8   their real property located at 513 B Street, Apt. #1, Marysville,

       9   California ("513 B Property") to Pacific Coast Ventures, LLC

     10    ("PCV"), and thereafter for the transfer of their membership

     11    interests in PCV to Simranjit. As further explained below,

      12   evidence regarding these matters supports (and warrants) a denial

      13   of the defendants' discharge in their chapter 7 case.

      14         Initially, the court finds that the defendants are

      15   sophisticated business people. Rajpal has a Bachelor of Arts

      16   degree in Economics from Arya College in India and a Bachelor of

      17   Science degree in Business Administration from California State

      18   University, Sacramento. Rajpal also has well over a decade of

      19   experience in the hospitality industry. That experience

      20   includes, but is not limited to, setting financial goals,

      21   budgeting, policies, franchise relations, renovations, marketing,

      22   employee relations, information technology, and dealing with

      23
      24
                 This is the entity that purchased and operated a 72-room La
                 2
      25   Quinta Inn ("La Quinta") in Mansfield, Texas. The significance
           of Brightside and the La Quinta are explained in further detail
      26   below. The name of this entity changed several times from and
      27   after its formation. For purposes of clarity, however, the court
           will refer to the entity as "Brightside" throughout this
      28   decision.

                                          - 3 -
Filed 03/26/19                         Case 17-02205                           Doc 43



       1 community relations.

       2         For over a decade defendants have formed, owned, and
       3 operated numerous Texas and California limited liability

       4 companies and corporations for personal and business-related
       5 purposes. Defendants served as managers, officers, directors,

       6 and agents for service of process of those entities.

       7         Defendants purchased their first business as early as 1995.

       8 Defendants also purchased and managed commercial properties in
       9 Marysville, California, and a residential property in Lodi,
      10 California. In November of 2008 Brightside purchased the La
      11 Quinta for approximately $5,000,000.00. The transaction also

      12 involved an assumption of existing indebtedness.

      13         Despite their business savvy, on cross-examination,
      14 defendants recalled very little and were unable (or more
      15 accurately unwilling) to testify about basic matters concerning
      16 their finances, financial condition, properties, and business
      17 entities. Defendants generally could not (or more accurately did
      18 not want to) recall where they formally resided, why they claimed

      19 multiple residences, why they listed multiple and differing
      20 residences on their tax returns, how they acquired and
      21 transferred several pieces of real property to Simranjit, how

      22 liens were created and satisfied on their real properties, and
      23 the purpose and function of many of their California and Texas

      24 entities.

      25         In particular, defendants were unable to explain why the
      26 initial and amended SOFAs omitted a Chase checking account which
      27 they held and used within the year preceding the Petition Date.
      28 Defendants also failed to explain why the initial and amended

                                           - 4 -
Filed 03/26/19                        Case 17-02205                            Doc 43



           Schedules and SOFAs did not fully disclose the extent of an

       2   interest they apparently retained in Brightside following its

       3   purported sale to Simranjit. And defendants were unable to

       4   explain the extent of consideration received for the transfer of

       5   the 513 B Property to PCV and thereafter the transfer of their

       6   interests in PCV to Simranjit. As to each of these matters, and

       7   those referenced generally above, defendants repeatedly testified

       8   that they did not know, they did not remember, or they could not

       9   recall. Given their level of business sophistication,

      10   defendants' feigned ignorance is not believable and their

      11   testimony regarding those matters is largely not credible. 3

      12         A.   The Initial and Amended Schedules and SOFAs

      13         Defendants filed Schedules with their chapter 7 petition.

      14   Schedule A/B lists no bank or other financial accounts. In

      15   response to Question No. 17 which requires disclosure of

      16   "[d]eposits of money" in any "[c]hecking, savings, or other

      17   financial accounts" defendants answered "No[.]" In response to

      18   Question No. 27 which requires disclosure of "[llicenses,

      19
      20
                 Consistent with what the court perceives as defendants'
                 3
      21   feigned ignorance and therefore willful failure to testify about
           their finances and financial and business dealings, defendants
      22   also failed to provide plaintiff with documents covered by a
      23   pretrial document request. In response to the request,
           defendants produced two documents. Independently, however, the
      24   chapter 7 trustee managed to obtain hundreds, if not thousands,
           of pages of documents covered by plaintiff's request. Many of
      25   the documents were admitted for their full probative value
           without objection by the defendants. The documents paint a
      26   picture of knowledge and personal involvement by the defendants
      27   much greater than they were willing to testify about and further
           support the court's conclusion that defendants' ignorance was
      28   feigned and their testimony largely not credible.

                                          - 5 -
Filed 03/26/19                         Case 17-02205                          Doc 43



       1 franchises, and other general intangibles" defendants answered

       2 "No[.]" In response to Question No. 35 which requires disclosure

       3 of "[amy financial assets you did not already list" defendants

       4 answered "No[.]" In response to Question No. 37 which requires
       5 disclosure of "any legal interest in any business-related

       6 property" defendants answered "No[.]" And in response to
       7 Question No. 53 which requires disclosure of "other property of

       8 any kind you did not already list" defendants answered "No[.]"

       9         Defendants filed an amended Schedule A/B on December 14,
      10 2017. Defendants' answers to Question Nos. 17, 27, 35, 37, and

      11 53 on the amended Schedule A/B all remained "No[.]"

      12         Defendants also filed a SOFA with the petition. Question

      13 No. 20 of the SOFA asks: "Within 1 year before you filed for
      14 bankruptcy, were any financial accounts or instruments held in
      15 your name, or for your benefit, closed, sold, moved, or
      16 transferred?" In response to that question, defendants answered
      17 "No[.]" In response to Question No. 27 which asks "[w]ithin 4

      18 years before you filed for bankruptcy, did you own a business or

      19 have any of the following connections to any business?[,]"

      20 defendants identified "March on Hospitality" (fka Brightside)

      21 from "2007-2014."

      22         Defendants filed an amended SOFA on December 14, 2017. The

      23 answer to Question No. 20 on the amended SOFA remained "No[.]"
      24 As a result of an apparent change in the entity's name, the
      25 response to Question No. 27 changed from "March on Hospitality"

      26 to "Brightside Hospitality."

      27
      28
                                           - 6 -
Filed 03/26/19                         Case 17-02205                            Doc 43



       1              1.   Defendants' Chase Checking Account

       2         Despite the defendants' sworn statements in the SOFA that

       3 they did not have any financial accounts within the year

       4 preceding the Petition Date, defendants did in fact have a

       5 personal checking account with Chase ending in 3311. Defendants'
       6 Chase checking account was active through at least late September

       7 of 2016. Deposits into and withdrawals from the account for the

       8 first nine months of 2016 totaled $24,390.00.

       9              2.   Brightside & La Quinta
      10         Rajpal, as the sole member, formed Chatha Hospitality, LLC,
      11 as a Texas limited liability company on April 11, 2007. On April

      12 13, 2007, Rajpal changed Chatha Hospitality's name to Brightside
      13 Hospitality, LLC. Brightside thereafter purchased the La Quinta

      14 in November 2008. Tax records confirm that Rajpal remained
      15 Brightside's sole member through at least 2015.

      16         Meanwhile, in September of 2014 Brightside filed a voluntary

      17 chapter 11 petition in the United States Bankruptcy Court for the

      18 Northern District of Texas and through that proceeding changed
      19 its name on or about May 13, 2015, to March on Hospitality, LLC,
      20 a Texas limited liability company. As the entity's managing
      21 member, Rajpal signed the Certificate of Amendment changing the
      22 name which thereafter was filed with the Texas Secretary of

      23 I State.
      24         The Texas bankruptcy court confirmed Brightside's (as
      25 renamed) fourth amended plan on or about June 1, 2015. Among
      26 other things, Brightside's confirmed chapter 11 plan provided for

      27 the cancellation of the defendants' interest in Brightside and
      28 the transfer of 100 of that interest to Simranjit in exchange

                                           - 7 -
Filed 03/26/19                         Case 17-02205                            Doc 43



       1   f or a $60,000.00 contribution from Simranjit. Taranjit testified

       2   that she provided Simranjit with the $60,000.00 payment and that

       3   she obtained funds for that payment from another family member.

       4         The court is convinced that Simranjit was a straw-purchaser

       5   of the defendants' equity interest in Brightside. 4 Stated more

       6   bluntly, the court is convinced that defendants ignored the Texas

       7   bankruptcy court's confirmation order cancelling their interest

       8   in Brightside and thereafter retained and enjoyed a management

       9   and beneficial interest at least through January 4, 2018, when

      10   Rajpal's membership interest in Brightside was formally

      11   terminated and 100 of the entity effectively transferred to

      12   Simranj it. 5 In addition to the membership interest termination
      13
                4 The court takes judicial notice that Texas and California
      14   are community property states. See Fed. R. Evid. 201.
      15
                 5The January 4, 2018, document formally terminating Rajpal's
      16   membership interest recorded with the Texas Secretary of State
           references an entity no. 800800278 with a formation date of April
      17   11, 2007. That entity number and date correlate with the
           document that Rajpal filed with the Texas Secretary of State in
      18   April of 2007 to form Chatha Hospitality, LLC, as thereafter
      19   renamed Brightside and March on Hospitality. Official records
           thus reflect that Rajpal remained a member of Brightside
      20   continuously from its formation in April of 2007, on the Petition
           Date, and until his membership interest was formally (and
      21   officially) terminated for Simranj it's benefit on January 4,
           2018.
      22         To the extent that Rajpal retained an interest in Brightside
      23   on the Petition Date, he held a membership interest in the entity
           that, on the Petition Date, owned the La Quinta. Tarrant County
      24    (Texas) Recorder records reflect that four days after the
           Petition Date, on August 15, 2017, a General Warranty Deed,
      25   document no. D217187705, signed by Simranjit, conveying "Lot 5R-
           1, in MANSFIELD DEBBIE LANE ADDITION" from Brightside to a newly
      26   formed entity, Summerfest Hospitality, LLC, a Texas limited
      27   liability company, was recorded. According to the Tarrant County
            (Texas) Assessor "MANSFIELD DEBBIE LANE ADD Lot 5R1" corresponds
      28   with an address at 1503 Breckenridge Road, Mansfield, Texas,

                                           - 8 -
Filed 03/26/19                           Case 17-02205                          Doc 43



       1 date, the court reaches this conclusion based on the use of

       2 family funds for Simranjit's $60,000.00 contribution and the

       3 substantial control that Rajpal continued to exercise over
       4 Brightside's finances and financial matters between June 2015 and

       5 at least September 2017.

       6           From at least June of 2015 through November of 2015 Rajpal

       7 remained an authorized signatory on a La Quinta Frost Bank

       8   '   account ending in 4444. Rajpal signed checks drawn on that
       9 account to purchase assets for the entity, pay the entity's
      10 expenses and insurance, transfer funds to a Brightside account
      11 ending in 8508 maintained at Stanford Federal Credit Union, and

      12 pay U.S. trustee fees.

      13            Between August 2015 and February 2016, Rajpal remained an

      14 authorized signatory, and signed checks drawn, on a La Quinta

      15 Chase Bank account ending in 1408. Rajpal also made a number of

      16 large prepetition withdrawals from this account totaling
      17 $174,000.00, including: $25,000.00 on May 29, 2015; $99,000.00 on
      18 'June 8, 2015; and $50,000.00 on July 18, 2015. He made another
      19 substantial withdrawal of $145,718.95 from the account
      20 postpetition on September 29, 2017. In total, Rajpal withdrew

      21 $319,718.95 from this La Quinta account acting in the name of

      22 Brightside. The nature and purpose of the withdrawals were not

      23 explained.

      24            B.   513 B Property and PCV

      25            PCV is a California limited liability company. Defendants
      26 formed the entity in June of 2012 and, at about the same time,

      27
      28 I which is the address of the La Quinta.

                                             - 9 -
Filed 03/26/19                          Case 17-02205                          Doc 43



       1 transferred fee title to the 513 B Property to the entity with no

       2 record of any consideration. The 513 B Property is an apartment
       3 building also used for commercial purposes. It is zoned as "spot
           retail" and classed as commercial according to county records.

       5         Defendants each transferred 50% of their interest in PCV to
       6 Simranjit in October of 2012. Defendants each transferred their

       7 remaining 50% interest in PCV to Simranjit in July of 2013. The
       8 only consideration identified for the defendants' transfer of
       9 their interests in PCV to Simranjit is the latter's purported
      10 agreement to take over, renovate, and manage the property.
      11 However, when questioned on cross-examination, defendants were

      12 unable to identify or explain how or to what extent Simranjit
      13 "managed" or "renovated" the 513 B Property in exchange for the
      14 defendants' PCV interests. Defendants were also unable to

      15 produce records to establish the extent of Simranj it's purported
      16 consideration, if any.
      17
      18 I Conclusions of Law

      19         A.   Section 727(a) (4) (A)

      20         Section 727(a) (4) (A) states that "[tihe court shall grant
      21 the debtor a discharge, unless . . . the debtor knowingly and

      22 fraudulently, in or in connection with the case[,] made a false
      23 oath or account." The elements of a § 727(a) (4) (A) claim are:
      24 (i) a false oath by the debtor in or in connection with the case;
      25 (ii) the oath related to a material fact; (iii) the oath was made
      26 knowingly; and (4) the oath was made fraudulently. Retz v.

      27 Samson (In re Retz), 606 F.3d 1189, 1197 (9th Cir. 2010)
      28 (internal quotations and citations omitted).

                                               - 10 -
Filed 03/26/19                         Case 17-02205                            Doc 43



       ii        1.   First and Third Elements: Defendants knowingly made
                      false oaths in and in connection with their chapter 7
       2              case.

       3         The court focuses on the defendants' initial and amended

       4    Schedules and SOFAs. Schedules and statements of financial

       5    affairs are signed and filed under penalty of perjury. See Fed.

       6    R. Bankr. P. 1008. "A false statement or an omission in the

       7    debtor's bankruptcy schedules or statement of financial affairs

       8    can constitute a false oath." Retz, 606 F.3d at 1196 (quoting

       9    Khalil v. Developers Sur. & Indem. Co. (In re Khalil), 379 E.R.

      10    163, 172 (9th Cir. BAP 2007), aff'd and adopted, 578 F.3d 1167

      11    (9th Cir. 2009)
      12         Inasmuch as defendants' Chase checking account existed and

      13    was active through the latter part of 2016, defendants

      14    undoubtedly were aware of the account when they filed the initial

      15    and amended SOFAs. Yet, the account is not disclosed in either.

      16    Additionally, given the level of financial control that Rajpal

      17    enjoyed and exercised over Erightside from and after June of

      18    2015, which included acting in the name of the entity within the

      19    year preceding the Petition Date and over a month thereafter,

      20    defendants knew they retained an interest in Brightside much

      21    greater than the interest disclosed for the first time in the

      22    amended SOFA. 6
      23         Defendants deliberately and consciously signed the initial
      24    and amended Schedules and SOFAS knowing they omitted the Chase

      25    checking account and the true extent of their Brightside

      26

      27
               6 The amended SOFA states that Rajpal's interest in

      28 lBrightside terminated in 2014 which itself is not accurate.

                                          - 11 -
Filed 03/26/19                        Case 17-02205                             Doc 43



       1 interest. The omissions are therefore false oaths by the

       2 defendants which were knowingly made. Accordingly, the first and

       3 third elements of § 727(a) (4) (A) are satisfied.

       4              2.   Fourth Element: Defendants' false oaths were
                           fraudulently made.
       5
                 Once it is shown that a false oath was knowingly made it
       6
           must also be shown that it was fraudulently made. Retz, 606 F.3d
       7
           at 1198; see also Fogal Leciware of Switzerland, Inc. v. Wills (In
       8
           re Wills), 243 B.R. 58, 64 (9th Cir. BAP 1999). A debtor's
       9
           fraudulent intent may be established by circumstantial evidence
      10
           or by inference drawn from a course of conduct. Retz, 606 F.3d
      11
           at 1199 (citing Devers v. Bank of Sheriden, Mont. (In re Devers),
      12
           759 F.2d 751, 753-54 (9th Cir. 1985)). A court is likely to find
      13
           the requisite fraudulent intent where there is a pattern of
      14
           falsity, reckless indifference to and disregard for the truth, a
      15
           failure to take advantage of an opportunity to clear up omissions
      16
           and inconsistencies, and the size or nature of an undisclosed
      17
           asset suggests it is something that the debtor might not want to
      18
           disclose. Id. at 1198-99 (citing Khalil, 379 B.R. at 174); see
      19
           also Trainor v. Evans (In re Evans), 2017 WL 3429023, *45 (9th
      20
           Cir. BAP 2017) (reaffirming Khalil) . Evidence presented at trial
      21
           supports a finding of fraudulent intent.
      22
                 Defendants knowingly omitted the Chase checking account and
      23
           the full extent of their Brightside interest from the initial
      24
           Schedules and SOFA. That exhibits a reckless indifference to and
      25
           disregard for the truth. See Stamat v. Neary, 635 F.3d 974, 982
      26
            (7th Cir. 2011) (reckless disregard shown where debtors who
      27
           failed to disclose business interests were highly educated and
      28
                                          - 12 -
Filed 03/26/19                            Case 17-02205                           Doc 43



       ii had significant business experience).
                    Several months later defendants retained new bankruptcy

       3       counsel and amended the Schedules and SOFA. Like the initial

       4       version of those documents, the Chase checking account and the

       5       full extent of the defendants' Brightside interest were again

       6       knowingly omitted from the amended documents. That is a pattern

       7       of falsity and a failure by the defendants to take advantage of

       8       an opportunity to clear up their prior inconsistencies. 7

       9            The defendants' Brightside interest became property of the

      10       estate which vested in the trustee on the Petition Date. Fursman

      11       v. tJlrich (In re First Fire Protection, LLC), 440 B.R. 820, 830

      12       (9th Cir. BAP 2010) (under Arizona law, full extent of debtors'

      13       membership interest in limited liability company is property of

      14       the estate); Fresno Rock Taco, LLC v. National Sur. Ins. Corp.,

      15       2015 WL 135720, *13 & n.32 (E.D. Cal. 2015) (finding First

      16       Protection analysis applicable to California limited liability

      17       company due to identity of statutes). And because Brightside

      18       still owned the La Quinta on the Petition Date, that makes the

      19       defendants' Brightside interest a potentially valuable asset in

      20       that it would give the trustee an ownership interest in the
      21       entity that owned the La Quinta. Moreover, the La Quinta appears

      22       be a family-run enterprise which the defendants apparently want

      23   I   to keep in the family. So in those respects, the potential value

      24
      25            7This is particularly true given that in the period between
               the filing of the initial Schedules and SOFA, i.e., August 11,
      26       2017, and the filing of the amended Schedules and SOFA, i.e,
      27       December 14, 2017, on September 29, 2017, Rajpal withdrew an
               additional $145,718.95 from Brightside's account signing the
      28       withdrawal slip under Brightside authority.

                                             - 13 -
Filed 03/26/19                            Case 17-02205                              Doc 43



       1 and nature of the defendants' Brightside interest make it
       2, something that the defendants would not want to fully disclose in
       3 order to protect and preserve it for Simranj it's benefit.

       4            In short, plaintiff has established fraudulent intent with
       5 regard to their false oaths knowingly made. The Fourth element

       6 of § 727(a) (4) (A) is therefore satisfied.

       7                 3.   Second Element: Defendants' False Oath is
                              Material.
       8
                    Fraudulent omissions must also be material. Materiality is
       9
               broadly defined and a false statement is material if it bears any
      10
               relationship to the debtor's business transactions or estate, or
      11
               concerns the discovery of assets, business dealings, or the
      12
               existence and disposition of the debtor's property. Retz, 606
      13
               F.3d at 1198; see also Wills, 243 B.R. at 62. Thus, "[e]ven if
      14
               the debtor can show that the assets were of little value or that
      15
           I   a full and truthful answer would not have directly increased the
      16
               estate assets, a discharge may be denied if the omission
      17
               adversely affects the trustee's or creditors' ability to discover
      18
               other assets or to fully investigate the debtor's pre-bankruptcy
      19
               dealing and financial condition." Wills, 243 B.R. at 63 (quoting
      20
               6 King, Collier on Bankruptcy ¶ 727.04 [1] [bIH. That is so
      21
               because "[tihe fundamental purpose of § 727(a) (4) (A) is to insure
      22
               that the trustee and creditors have accurate information without
      23
               having to conduct costly investigations."
      24
                    The defendants' omission of the Chase checking account and
      25
               the Brightside interest from the initial and amended Schedules
      26
               and SOFAS clearly relates to their assets, property, and business
      27
               dealings. By omitting the Chase checking account from the
      28

                                              - 14 -
Filed 03/26/19                                Case 17-02205                        Doc 43



       1 initial and amended SOFAs the defendants provided the trustee and
       2 creditors with an inaccurate picture of their financial condition

       3 and prevented them from learning that, in the months before the
       4 bankruptcy filing, the defendants had access to thousands of

       5 dollars which were used to pay expenses. See e.g., Taylor v.

       6 Good (In re Taylor), 720 Fed. Appx. 413, 414-15 (9th Cir. 2018)

       7 (so stating). The flow of money in and out of an account is also

       8 relevant to the discovery of concealed assets. Id. (so stating)
       9 For these reasons, the court concludes that the omission of the
      10 Chase checking account from the initial and amended SOFAs is

      11 material.

      12           The potential value and nature of the defendants' Brightside

      13 interest, discussed above, speaks for itself as to its

      14 materiality in relation to its omission from the initial and
      15 amended Schedules and SOFAs.
      16            In short, defendants' knowing and fraudulent false oaths are
      17 material. The second element of § 727(a) (4) (A) is therefore
      18 I satisfied.

      19                 4.   Section 727(a) (4) (A) Conclusion

      20           The court is persuaded that defendants knowingly and

      21   I   fraudulently, in and in connection with their bankruptcy case,
      22 Imade false oaths in the initial and amended Schedules and SOFAs.
      23 Therefore, the defendants will be denied a discharge in their
      24 chapter 7 case pursuant to 11 U.S.C. § 727(a) (4) (A).
      25            B.   Section 727(a) (5)
      26            Section 727(a) (5) states: "The court shall grant the debtor

      27 a discharge, unless . . . the debtor has failed to explain

      28 satisfactorily, before determination of denial of discharge under

                                                 - 15 -
Filed 03/26/19                         Case 17-02205                         Doc 43



       l   this paragraph, any loss of assets or deficiency of assets to

       2 meet the debtor's liabilities." 11 U.S.C. § 727(a) (5). Section
       3 727(a) (5) is broadly drawn and gives the bankruptcy court power

       4 to decline to grant a discharge when the debtor does not

       5 adequately explain a shortage, loss, or disappearance of assets.
       6 Seror v. Lopez (In re Lopez), 532 B.R. 140, 150 (Bankr. C.D. cal.

       7 2015) (citation omitted)
       8         Under § 727(a) (5) an objecting party bears the initial

       9 burden of proof and must demonstrate: (1) debtor at one time, not
      10 too remote from the bankruptcy petition date, owned identifiable

      11 assets; (ii) on the date the bankruptcy petition was filed or
      12 order of relief granted, the debtor no longer owned the assets;

      13 and (iii) the bankruptcy pleadings or statement of financial
      14 affairs do not reflect an adequate explanation for the
      15 disposition of the assets. Retz, 606 F.3d at 1205. Once the
      16 creditor has made a prima facie case, the debtor must offer
      17 credible evidence regarding the disposition of the missing

      18 assets. Id. (citing Devers, 759 F.2d at 754)

      19         Plaintiff has established a prima fade case under §
      20 1727(a) (5). Defendants' testimony regarding their finances and
      21 properties was vague and evasive. Defendants owned real

      22 property, i.e., the 513 B Property, and had possession of large
      23 amounts of cash, i.e., Rajpal's cash withdrawals from
      24 Brightside's account, within a period of time not too remote from
      25 the Petition Date. Defendants failed to satisfactorily explain

      26 the extent of the consideration purportedly received for the
      27 transfer of the 513 B Property to PCV and the subsequent transfer
      28 of their interest in PCV to Simranjit. There also was no
                                          - 16 -
Filed 03/26/19                             Case 17-02205                       Doc 43



       1 satisfactory explanation as to what Rajpal did with the hundreds

       2 of thousands of dollars he withdrew from Brightside's La Quinta

       3 account, both pre- and postpetition. Defendants' testimony that
       4 they do not know, they do not recall, and could not explain these
       5 (and the other matters referenced generally hereinabove) are

       6 tantamount to no explanation at all. And even if testimony of

       7 that nature could be considered to be an explanation, it

       8 certainly is not one satisfactory to this court. See Lopez, 532
       9 B.R. at 140 (vague, indefinite, and uncorroborated explanations
      10 are not satisfactory)

      11         In short, defendants have not met their burden of
      12 explaining, before the entry of a discharge, the loss or
      13 insufficiency of assets to satisfy their obligations. Therefore,
      14 defendants' discharge in their chapter 7 case will alternatively

      15 be denied pursuant to 11 U.S.C. § 727(a) (5).

      16         C.     Remaining Claims

      17         There is insufficient evidence to permit the court to

      18 conclude that defendants transferred, removed, mutilated,
      19 destroyed or concealed property of the debtor or the estate with
      20 the intent to hinder, delay, or defraud a creditor or the
      21 trustee. Although assets and related transactions may not have
      22 been fully or accurately disclosed, they were nevertheless
      23 disclosed. Incomplete or inaccurate disclosure lends itself more

      24 to a § 727(a) (4) (A) claim rather than claims under §
      25   727 (a) (2) (A) - (B)
      26         Additionally, based on the voluminous documents and records
      27 that the chapter 7 trustee was apparently able to obtain and
      28 which he provided to the plaintiff, there is no basis for a claim

                                              - 17 -
Filed 03/26/19                         Case 17-02205                         Doc 43



       1 under § 727(a) (3).

       2
       3   Conclusion

       4         For all the foregoing reasons,

       5         (1) judgment on the Fourth and Fifth Claims for Relief in
       6 the Complaint will be entered for the plaintiff and against the

       7 defendants, and defendants shall be denied a discharge in their

       8 chapter 7 case.

       9         (2) judgment on the First, Second, and Third Claims for

      10 Relief will be entered for the defendants and against the

      11 plaintiff.
      12         The continued trial set for March 26, 2019, at 9:30 a.m.

      13 shall be vacated.

      14         A separate judgment will issue.

      15         Dated: March 26, 2019.
      16
      17
                                 UNITED STATES BANKR PTCY JUDGE
      18
      19

      20
      21

      22

      23
      24
      25
      26
      27
      28

                                          - 18 -
Filed 03/26/19                               Case 17-02205                Doc 43



       1                            INSTRUCTIONS TO CLERK OF COURT
                                             SERVICE LIST
       2
                  The Clerk of Court is instructed to send the attached
       31 document, via the BNC, to the following parties:

       4   Walter R. Dahi
           2304 N St
       5   Sacramento CA 958 16-5716
       6
           W. Steven Shumway
       7   3400 Douglas Blvd., Suite 250
           Roseville CA 95661
       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28

                                                - 19 -
